Citation Nr: 1630124	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

4.  Entitlement to an increased rating for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar, currently rated as 10 percent disabling prior to December 17, 2007; 20 percent disabling from December 17, 2007, to August 5, 2012; 100 percent disabling from August 6, 2012, to September 30, 2013; 30 percent disabling from October 1, 2013, to June 28, 2015; and 60 percent disabling from June 29, 2015.

5.  Entitlement to an increased rating for status-post left knee surgery with degenerative changes and residual scars, currently rated as 10 percent disabling prior to December 6, 2007; 100 percent disabling from December 6, 2007, to January 31, 2008; 20 percent disabling from February 1, 2008, to November 10, 2010; 100 percent disabling from November 11, 2010, to December 31, 2011; 30 percent disabling from January 1, 2012, to June 28, 2015; and 60 percent disabling from June 29, 2015.

6.  Entitlement to an increased rating for sinusitis, currently rated as noncompensable prior to June 29, 2015, and 30 percent disabling therefrom.

7.  Entitlement to an increased rating for status-post fracture of the left fifth metatarsal, currently rated as noncompensable prior to June 29, 2015, and 10 percent disabling therefrom.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2008, January 2009, August 2010, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran initially submitted a claim for entitlement to service connection for depression.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in February 2011.  The evidence of record reflects diagnoses for psychiatric disabilities other than depression.  Although the Veteran sought service connection only for depression, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as depression, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The Board notes that letters sent to the Veteran during the pendency of the appeal indicated that the RO was working on a claim related to an enlarged heart.  See, e.g., VA letter dated December 30, 2010.  The Board has reviewed the record, and has found no indication that the Veteran submitted a claim related to an enlarged heart since a February 2004 rating decision denied reopening of the claim for entitlement to service connection for an enlarged heart.  As there is no indication that the Veteran actually submitted a claim related to an enlarged heart, the Board concludes that referral of the matter to the Agency of Original Jurisdiction (AOJ) is not required. 

In September 2015, the Veteran requested entitlement to an extension of payment of dependent benefits for his son beyond November 4, 2015.  See VA Form 21-686c, Declaration of Status of Dependents, received in September 2015.  The AOJ has not yet addressed that issue.  Therefore, the issue of entitlement to an extension of payment of dependent benefits for the Veteran's son beyond November 4, 2015, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hypertension; entitlement to service connection for an acquired psychiatric disability, to include depression; entitlement to an increased rating for sinusitis; entitlement to an increased rating for status-post fracture of the left fifth metatarsal; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2004 rating decision denied entitlement to service connection for hypertension; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the denied issue within the one-year appeal period following the issuance of the February 2004 rating decision.

2.  Evidence received since the February 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.

3.  There is no basis, shown in the record or provided in the law, for extension of the temporary total ratings granted for the service-connected right knee disability from August 6, 2012, to September 30, 2013, and for the service-connected left knee disability from December 6, 2007, to January 31, 2008, and from November 11, 2010, to December 31, 2011.

4.  The record does not reflect that it was factually ascertainable that an increase in the Veteran's service-connected right knee disability occurred during the one-year period prior to December 17, 2007, the date of his claim for an increased rating.

5.  The record reflects that, during the period from December 17, 2007 to August 5, 2012, the Veteran's service-connected right knee disability was manifested by extension of the right knee limited to greater than 15 degrees but less than 20 degrees and painful right knee flexion limited, at its most severe, to 90 degrees.

6.  The record reflects that, during the period from October 1, 2013, to June 28, 2015, the Veteran's service-connected right knee disability was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion, or by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

7.  The record reflects that, since June 29, 2015, the date of a June 2015 VA examination, the Veteran's service-connected right knee disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

8.  The record does not reflect that it was factually ascertainable that an increase in the Veteran's service-connected left knee disability occurred during the period from December 17, 2006, one year prior to the date of his claim for an increased rating, to December 5, 2007, the day before the Veteran's left knee arthroscopy.

9.  The record reflects that, from February 1, 2008, to November 10, 2010, the Veteran's service-connected left knee disability was manifested by extension of the left knee limited to greater than 15 degrees but less than 20 degrees and painful left knee flexion limited, at its most severe, to 80 degrees.

10.  The record reflects that during the period from January 1, 2012, to June 28, 2015, the Veteran's service-connected left knee disability was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion, or by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

11.  The record reflects that, since June 29, 2015, the date of the June 2015 VA examination, the Veteran's service-connected left knee disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.



CONCLUSIONS OF LAWS

1.  The February 2004 rating decision is final as to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

3.  The criteria for entitlement to increased ratings for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar, currently rated as 10 percent disabling prior to December 17, 2007; 20 percent disabling from December 17, 2007, to August 5, 2012; 100 percent disabling from August 6, 2012, to September 30, 2013; 30 percent disabling from October 1, 2013, to June 28, 2015; and 60 percent disabling from June 29, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5260 and 5261 (2015).

4.  The criteria for entitlement to a separate rating of 10 percent, and no higher, for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar on the basis of painful and limited, but noncompensable, flexion of the right knee during the period from December 17, 2007, to August 5, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2015).

5.  The criteria for entitlement to an increased rating for status-post left knee surgery with degenerative changes and residual scars, currently rated as 10 percent disabling prior to December 6, 2007; 100 percent disabling from December 6, 2007, to January 31, 2008; 20 percent disabling from February 1, 2008, to November 10, 2010; 100 percent disabling from November 11, 2010, to December 31, 2011; 30 percent disabling from January 1, 2012, to June 28, 2015; and 60 percent disabling from June 29, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.30, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5260 and 5261 (2015).

6.  The criteria for entitlement to a separate rating of 10 percent, and no higher, for status-post left knee surgery with degenerative changes and residual scars on the basis of painful and limited, but noncompensable, flexion of the left knee during the period from February 1, 2008, to November 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other matters decided herein, VA's duty to notify was satisfied by letters dated in February 2008 and March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, identified private treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to the claim for an increased rating for the service-connected disabilities of the bilateral knees in May 2008, February 2010, and June 2015.  The examiners considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case, to include the Veteran's likely additional functional loss following repetitive use over time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected disabilities of the bilateral knees have increased in severity since the June 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  See Correspondence from the Veteran's representative, received in June 2016.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reopening of the Previously Denial of Service Connection for Hypertension

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran submitted an original claim for entitlement to service connection for high blood pressure in July 2002.  See VA Form 21-4138, "Statement in Support of Claim," received in July 2002.  The RO sent the Veteran a notification letter in July 2002 explaining the evidence needed to support the claim for service connection.  In the February 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  In so doing, the RO explained that the Veteran's service medical records are negative for a diagnosis of hypertension and there has been no evidence submitted showing a disabling diagnosis of hypertension within one year of the Veteran's discharge from active military service.  The RO notified the Veteran of the decision in a letter dated March 17, 2004.  The notification letter explained to the Veteran his right to appeal the denial, to include through the submission of pertinent evidence and/or a notice of disagreement within one year of the decision.  The Veteran did not submit a notice of disagreement or new and material evidence as to the issue within the one-year appeal period.  As such, the Veteran did not timely appeal the February 2004 rating decision's denial of entitlement to service connection for hypertension.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final February 2004 rating decision relevant to the Veteran's hypertension claim includes VA treatment records showing a diagnosis for hypertension.  In addition, the Veteran has put forth a new theory of entitlement to service connection for the disability.  Specifically, the Veteran contends that the hypertension is proximately due to, caused by, or aggravated by his service-connected disabilities of the bilateral knees.  See Correspondence from the Veteran's representative, received in June 2016.  This evidence is new because it was not previously considered by VA.  It is also material in that it provides competent medical evidence that the Veteran has been diagnosed with hypertension and that the condition may be related to his service-connected disabilities of the bilateral knees.  Thus, it relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.  Furthermore, as discussed in the Remand section below, the additional evidence triggers VA's duty to assist the Veteran and requires VA to consider a new theory of entitlement.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection hypertension, and the claim is therefore reopened.  38 C.F.R. § 3.156(a). 

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran seeks increased ratings for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar and status-post left knee surgery with degenerative changes and residual scars.  The Veteran's claim for increased ratings was received on December 17, 2007.  See Correspondence from the Veteran, received on December 17, 2007.  Therefore, the relevant rating period is from December 17, 2006, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  Specifically, the Veteran may be granted an increased rating during the period from December 17, 2006, to December 16, 2007, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the earliest an increased rating may be granted is December 17, 2007, the date of the claim.  See id.

The Veteran's service-connected right knee disability was previously characterized as "postoperative knee injury", see February 1990 rating decision, and "status-post surgery right knee with degenerative changes", see February 2004 rating decision.  The disability was recharacterized as listed on the title page following the Veteran's right total knee arthroplasty in August 2012.  See November 2012 rating decision.  Relevant to the applicable rating period, the disability was rated as 10 percent disabling prior to December 17, 2007; 20 percent disabling from December 17, 2007, to August 5, 2012; 100 percent disabling from August 6, 2012, to September 30, 2013; 30 percent disabling from October 1, 2013, to June 28, 2015; and 60 percent disabling from June 29, 2015.  The temporary total rating from August 6, 2012, to September 31, 2013, was provided pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, following the Veteran's right total knee arthroplasty.

The Veteran's service-connected left knee disability was previously characterized as "patellofemoral syndrome left knee", see July 1991 rating decision, and "degenerative joint disease, left knee", see February 2004 rating decision.  The disability was recharacterized as listed on the title page following the Veteran's left knee arthroscopy in December 2007.  See August 2010 rating decision.  Relevant to the applicable rating period, the disability was rated as 10 percent disabling prior to December 6, 2007; 100 percent disabling from December 6, 2007, to January 31, 2008; 20 percent disabling from February 1, 2008, to November 10, 2010; 100 percent disabling from November 11, 2010, to December 31, 2011; 30 percent disabling from January 1, 2012, to June 28, 2015; and 60 percent disabling from June 29, 2015.  The temporary total rating from December 6, 2007, to January 31, 2008, was provided pursuant to 38 C.F.R. § 4.30 based on the Veteran's convalescence following the December 2007 left knee arthroscopy.  The temporary total rating from November 11, 2010, to December 31, 2011, was provided pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, following the Veteran's left total knee arthroplasty.

The record reflects that the Veteran underwent left total knee arthroplasty on November 9, 2010, and right total knee arthroplasty on August 7, 2012.  The Veteran's service-connected disabilities of the bilateral knees were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, and 5261 prior to the dates of the total knee arthroplasties.

38 C.F.R. § 4.71a, Diagnostic Code 5010, directs that traumatic arthritis be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under Diagnostic Codes 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under Diagnostic Code 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran's service-connected disabilities of the bilateral knees have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, pertaining to knee replacement (prosthesis), since the dates of the total knee arthroplasties.  Under Diagnostic Code 5055, a 100 percent rating is provided for one year following implantation of prosthesis.  After one year, a minimum 30 percent rating is provided.  A maximum 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.   In addition, intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Summary of the Evidence Relevant to the Increased Bilateral Knee Ratings Claim

A September 2007 VA treatment record reflects that the Veteran sought followup for his knee pain.  The Veteran reported following physical therapy instructions and wearing bilateral knee braces when doing heavy prolonged work.  He indicated that his knee pain had stabilized and was no longer progressive.  He placed his current pain level at zero.  His knees were stable on examination without tenderness and with very little crepitus.  In November 2007, the Veteran reported severe knee pain after a misstep on a ladder.  He rated the pain as 9 out of 10.  Examination revealed small effusion of the right knee with anterior pain to palpation.  Full range of motion was noted.  Later in November 2007, the Veteran had left knee flexion to 90 degrees and full left knee extension; the knee was "tender all over" and a loose body was felt.  The Veteran underwent left knee arthroscopy on December 6, 2007.  On January 2, 2008, the Veteran had left knee flexion to 90 degrees and extension to 3 degrees.  He had a guarded gait, weak quadriceps, and effusion.  On January 23, 2008, the Veteran walked with a slight limp, had no effusion, and did not use a brace or cane.  In March 2008, he was "stable" and exhibited no evidence of acute joint effusion.

At the May 2008 VA examination, the Veteran had tenderness, guarding, and crepitus of the knees, but did not have ankylosis.  The Veteran had normal posture, but abnormal gait in that he took slow and guarded steps and required bilateral knee braces and a cane.  Range-of-motion testing revealed right knee flexion to 110 degrees and extension to 0 degrees and left knee flexion to 100 degrees and extension to 0 degrees.  Following repetitive-use testing, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance, but not incoordination.  The examiner estimated the Veteran to be limited an additional 20°degrees of flexion upon repetitive use, meaning that he would have flexion to 90 degrees in the right knee and to 80 degrees in the left knee.  The examiner noted the functional impact of the service-connected right knee disability to be extreme limitation in his ability to stand, walk, kneel, and climb stairs, and that he is unable to exercise and has been unable to work since November 2007.

The May 2008 VA examiner also provided information relating to the Veteran's bilateral knee surgical scars.  The Veteran had three scars on each knee, each measuring 1 cm. by 0.1 cm.  The scars were not tender, disfiguring, ulcerated, unstable, inflamed, hyperpigmented, or of abnormal texture, nor did they cause adherence, edema, tissue loss, or keloid formation.

Private physical therapy records from Orthopedic Specialists include several range-of-motion measurements for the Veteran's bilateral knees for the period from July 2008 to October 2008.  The most restricted right knee range-of-motion measurements during that period were taken in September 2008, when the Veteran had right knee flexion to 122 degrees and extension to 11 degrees.  The most restricted left knee range-of-motion measurements during that period were taken in July 2008, when the Veteran had left knee flexion to 105 degrees and extension to 12 degrees.  The records reflect the Veteran's reports of bilateral knee pain and weakness.

A June 2008 VA treatment record reflects 5 out of 5 strength in the bilateral knees and crepitus without effusions.  The Veteran had right knee flexion to 112 degrees and extension to 15 degrees and left knee flexion to 108 degrees and extension to 18 degrees with guarding throughout the maneuvers.  In December 2008, he had 5 out of 5 strength in the bilateral knees with no effusion.  He had right knee flexion to 110 degrees and extension to 0 degrees and left knee flexion to 100 degrees and extension to 0 degrees.  In January 2009, the Veteran reported right knee pain that was growing more severe.  He had no effusion but used a brace and cane.  He had right knee flexion to 90 degrees and extension to 5 degrees.

Private physical therapy records from the New Haven Regional Medical Center show that the Veteran's right knee range of motion improved from 113 degrees of flexion and 15 degrees of extension in February 2009 to 120 degrees of flexion and 13 degrees of extension in April 2009.  The Veteran's left knee range of motion improved from 100 degrees of flexion in February 2009 to 107 degrees of flexion in April 2009.  However, his left knee extension did not improve during that period, and was measured to be 15 degrees both in February and April 2009.

An August 2009 VA treatment record shows that the Veteran reported right knee pain.  He denied swelling, but said that the right knee occasionally feels as though it will give way.  He did not report any mechanical symptoms.  On examination, he had a limp on the right, which improved with walking fast, and he was able to stand from sitting without using his arms.  He had mild crepitus and no effusion, and was stable in stress testing.  He had flexion to 105 degrees, and lacked 2 to 3 degrees of extension.

At the February 2010 VA examination, the Veteran complained of weakness stiffness, swelling, giving way, lack of endurance, locking, fatigability tenderness and pain in the bilateral knees.  He denied effusion, subluxation, and dislocation.  He reported flare-ups in his symptoms five times per week for five hours.  The flare-ups are precipitated by physical activity and standard activity, occur spontaneously, and are alleviated by rest and medications.  During flare-ups, his knees give way and lock up, he is unable to bend his knees, and he has increased pain.  The Veteran further reported difficulty standing and walking for extended periods.  However, he denied hospitalization or incapacitation due to the knee disabilities.  On examination, the Veteran had a normal posture, but limped.  He walked with a cane and had an abnormal tandem gait.  He wore braces on both knees.  He had tenderness and crepitus, but no signs of edema, instability, abnormal, movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.   He had no ankylosis, genu recurvatum, or locking pain.  Stability testing was within normal limits.  He had right knee flexion to 110 degrees and extension to 10 degrees and left knee flexion to 110 degrees and extension to 10 degrees.  There was no change in the Veteran's bilateral knee range of motion following repetitive-use testing.

The February 2010 VA examiner also noted the Veteran's bilateral knee surgical scars.  There were six linear surgical scars on each knee with total measurement of 1 cm. by 1 cm.  The scars were superficial and not painful.  There was no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scars were not disfiguring, did not limit the Veteran's motion, and did not produce functional limitations.

Private treatment records dated in October 2010 reflect that the Veteran used a cane and walked with a severe left-sided antalgic limp.  He had right knee flexion to 120 degrees and extension to 7 degrees and left knee flexion to 110 degrees and extension to 12 degrees with pain at both boundaries.  He had 5 out of 5 strength on all strength tests.  The Veteran indicated a desire to undergo left total knee arthroplasty, and he underwent that procedure on November 9, 2010, at a private medical facility.

Private treatment records reflect that in March 2011, inspection showed well-healed keloid formation midline to the incision on the left knee.  The Veteran had near-symmetric knee extension to 10 degrees.  He had left knee flexion to 97.  In May 2011, the Veteran had left knee extension to 3 to 5 degrees with soft endpoint, and flexion of each knee to 100 to 105 degrees.  He had 5 out of 5 strength on all testing.  In July 2011, he had a left-side antalgic gait and left knee flexion to 105 degrees and extension to 10 to 12 degrees, right knee flexion to 100 to 105 degrees and extension to 9 degrees, and 5 out of 5 strength on all testing.  The Veteran had right knee fullness with significant patellofemoral crepitus with pain, and medial and lateral joint tenderness and stable ligamentous examination.   He was stable to varus and valgus stress without periprosthetic tenderness to palpation.  VA treatment records dated in November 2011 show that the Veteran continued to report knee pain and, in both knees, had limited flexion but complete extension.  An addendum to that record states "extension of the [left] knee is incomplete with 60 degree limitation."

In June 2012, the Veteran had left knee extension to 10 to 12 degrees, but was able to get to approximately 7 degrees with soft endpoint.  He had right knee extension to 17 to 20 degrees, but he could get to 12 to 15 degrees with effort.  Knee flexion was to 100 to 105 degrees on the left and 105 to 110 degrees on the left.  He had 5 out of 5 strength on all tests.  In July 2012, he had range of motion from 0 to 120 degrees in both knees, was stable to valgus stress throughout, and had a negative McMurray test.  The Veteran underwent right total knee arthroplasty on August 6, 2012.

In December 2013, the Veteran reported swelling with ambulation.  His extremities were well healed on examination, and he was assessed with total knee arthroplasty and provided pain medications.  In August 2014, he had edema in both knees with restriction in extension and flexion; however, range-of-motion measurements were not recorded.  In March 2015, the Veteran reported that he was continuing to rehabilitate his knees with biking and conservative measures, including medications and cold packs.

At the June 2015 VA examination, the Veteran reported that his knees have been unbearable since his November 2010 total knee arthroplasty, and that he has extreme swelling and hardly any flexibility.  The Veteran indicated that he experiences flare-ups in his bilateral knee symptoms, during which he is unable to bend or straighten his leg and cannot walk more than a block.  He also indicated that he must ice the knees three to four times per day and cannot climb stairs without double stepping.  On examination, the Veteran had 5 out of 5 strength in the bilateral knees, no atrophy, and no ankylosis.  Joint stability testing was negative.  Range-of-motion testing revealed right knee flexion to 70 degrees and extension to 30 degrees and left knee flexion to 70 degrees and extension to 40 degrees with objective evidence of pain and crepitus on motion in both knees.  The Veteran had mild tenderness to palpation in the left knee and severe pain with minimal movement in the right knee.  The Veteran did not have additional functional loss following repetitive-use testing.  The examiner opined that pain, fatigue, weakness, and lack of endurance cause significantly limited functional ability with repeated use over a period of time, but that any additional functional loss could not be described in terms of range of motion.  As to the Veteran's reported flare-ups in knee symptoms, the examiner noted the Veteran's reports of experiencing the flare-ups three to four times per day for one and a half to twelve hours.  Veteran reported that, during the flare-ups his right knee motion is limited to 40 degrees of flexion and 40 degrees extension.  The examiner opined that the examination supports the Veteran's statements describing functional loss, but noted of the estimates "This is a section where I am asking the claimant questions.  I cannot promise I will get reasonable results."  The examiner further opined that the Veteran's bilateral total knee arthroplasty residuals are chronic and consist of severe painful motion or weakness in both knees.

The June 2015 VA examination also includes findings as to the Veteran's scars associated with the bilateral knee surgeries.  The scars had a total measurement of 12 cm by 0.5 cm and were not unstable or painful.

Analysis - Temporary Total Ratings

The Board notes that the Veteran does not argue that the periods of temporary total disability ratings previously awarded should be extended.  In May 2016, the Veteran's representative stated, "We ask that further adjudication by both the Board and AOJ focus only on any active appeal periods in between, or prior to, the time periods where the veteran is already rated at the maximum level allowed."  See Correspondence from the Veteran's representative, received in June 2016.  Nevertheless, the Board has reviewed the record and finds no basis for extending the periods of temporary total disability ratings.  Specifically, the temporary total rating in effect from December 6, 2007, to January 31, 2008, was granted under 38 C.F.R. § 4.30 during the Veteran's period of convalescence following his left knee arthroscopy.  38 C.F.R. § 4.30 provides that a total disability rating will be assigned when a veteran underwent surgery necessitating at least one month of convalescence.  The rating may be granted for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In this case, as discussed above, the evidence of record does not reflect continued convalescence beyond January 31, 2008.  Rather, VA treatment records dated in late January 2008 show that the Veteran walked with a slight limp, but had no effusion and did not use a brace or cane to ambulate, indicating that he was independent in his ambulation.  As such, the record does not show that the Veteran's period of convalescence lasted beyond January 31, 2008, such that an extension of the temporary total rating in effect from December 6, 2007, to January 31, 2008, is warranted.

The temporary total ratings in effect from November 11, 2010, to December 31, 2011, and from August 6, 2012, to September 30, 2013, were granted under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, following the Veteran's left total knee arthroplasty and right total knee arthroplasty, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5055, provides a 100 percent rating for one year following implantation of prosthesis.  There is no basis in the law for extending the regulatory one-year period.  Therefore, the Board finds that an extension of the temporary total ratings in effect from November 11, 2010, to December 31, 2011, and from August 6, 2012, to September 30, 2013, is not warranted.  In that regard, the Board notes that the Veteran's left total knee arthroplasty was performed on November 9, 2010, and not November 11, 2010, as reflected in the Veteran's temporary total rating based on that procedure.  However, the difference in dates does not affect the amount of benefits awarded to the Veteran.  Therefore, any error in the effective date is not prejudicial to the Veteran.  See Bernard, 4 Vet. App. 384.  Moreover, the Veteran has not raised the issue of whether an earlier effective date is warranted for the grant of a temporary total rating from November 11, 2010, to December 31, 2011.  Accordingly, the Board will not further consider whether an earlier effective was warranted.

Analysis - Ratings for the Service-Connected Right Knee Disability

As to the Veteran's ratings for the service-connected right knee disability aside from the temporary total rating from August 6, 2012, to September 30, 2013, the record dated during the one-year period prior to December 17, 2007, the date of the Veteran's claim for an increased rating, does not show that it was factually ascertainable that an increase in disability occurred during that period.  Specifically, in September 2007, the Veteran indicated that his knee pain had stabilized and was no longer progressive, and rated his current pain level at zero.  There are no findings in the record showing that a rating in excess of or in addition to the 10 percent rating was warranted during the one-year period prior to December 17, 2007.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's 20 percent rating for the service-connected right knee disability for the period from December 17, 2007, to August 5, 2012, was awarded on the basis of right knee extension limited to greater than 15 degrees but less than 20 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  See August 2010 rating decision.  Based on the evidence of record summarized above, the Board finds that, during the period from December 17, 2007, to August 5, 2012, the Veteran had right knee extension limited to no worse than 15 degrees.  As such, a rating in excess of 20 percent for the disability on the basis of limited extension is not warranted during that period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, as noted above, separate ratings may be awarded on the basis of limited extension under Diagnostic Code 5261 and on limited, painful motion under Diagnostic Codes 5010 and 5260.  In this case, the record shows that, during the period from December 17, 2007, to August 5, 2012, the Veteran exhibited painful, limited right knee flexion that was limited, at its most severe, to 90 degrees.  Such limitation warrants a separate 10 percent rating under 38 C.F.R. §4.71a, Diagnostic Codes 5010 and 5260 and pursuant to Lichtenfels, 1 Vet. App. at 488.

From October 1, 2013, to June 28, 2015, the Veteran was in receipt of a 30 percent rating for the service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The medical treatment records dated during that period show that the Veteran reported swelling with ambulation, but his extremities were well healed on examination, and he was assessed with total knee arthroplasty and provided pain medications.  Later, he had edema in both knees with restriction in extension and flexion, but specific range-of-motion measurements were not recorded.  Still later, he reported that he was continuing to rehabilitate his knees with biking and conservative measures, including medications and cold packs.  As such, the records show that, during that period, the Veteran reported some right knee symptoms, such as swelling and pain, but that he was treated with conservative measures.  The records do not show that the Veteran had severe painful motion or weakness in the right knee.  Furthermore, the records do not include range-of-motion measurements for the right knee or other information that would allow the Board to rate the Veteran's post-surgical residuals by analogy to Diagnostic Codes 5256, 5261, or 5262.  Accordingly, the record does not show that a rating in excess of 30 percent was warranted for the service-connected right knee disability during the period from October 1, 2013, to June 28, 2015.

Since June 29, 2015, the Veteran has been in receipt of a 60 percent rating for the service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The rating is consistent with the June 29, 2015 VA examiner's opinion that the Veteran's service-connected right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  It is also consistent with the findings on examination.  Specifically, the Veteran reported pain, fatigue, weakness, and lack of endurance.  On examination, he had right knee flexion to 70 degrees and extension to 30 degrees.  Such symptoms may be considered "severe," such that a 60 percent rating under Diagnostic Code 5055 is warranted.  Diagnostic Code 5055 does not provide for a schedular rating in excess of 60 percent, other than a 100 percent rating for the one year period following implantation of a prosthesis.


Analysis - Ratings for the Service-Connected Left Knee Disability

As to the Veteran's ratings for the service-connected left knee disability aside from the temporary total rating from December 6, 2007, to January 31, 2008, and from November 11, 2010, to December 31, 2011, the record dated during the one-year period prior to December 17, 2007, the date of the Veteran's claim for an increased rating, does not show that it was factually ascertainable that an increase in disability occurred during that period.  Specifically, in November 2008, the Veteran had left knee flexion to 90 degrees and extension to 0 degrees.  Such findings are consistent with the 10 percent rating the Veteran had prior to his left knee arthroscopy on December 6, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, and 5261  There are no findings in the record showing that a rating in excess of or in addition to 10 percent was warranted during the one-year period prior to December 17, 2007, aside from the temporary total rating provided from December 6, 2007, to January 31, 2008.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's 20 percent rating for the service-connected left knee disability for the period from February 1, 2008, to November 10, 2010, was awarded on the basis of left knee extension limited to greater than 15 degrees but less than 20 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  See August 2010 rating decision.  Based on the evidence of record summarized above, the Board finds that, during the period from February 1, 2008, to November 10, 2010, the Veteran had left knee extension limited to no worse than 18 degrees.  As such, a rating in excess of 20 percent for the disability on the basis of limited extension is not warranted during that period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, as noted above, separate ratings may be awarded on the basis of limited extension under Diagnostic Code 5261 and on limited, painful motion under Diagnostic Codes 5010 and 5260.  In this case, the record shows that, during the period from February 1, 2008, to November 10, 2010, the Veteran exhibited painful, limited left knee flexion that was limited, at its most severe, to 80 degrees.  Such limitation warrants a separate 10 percent rating under 38 C.F.R. §4.71a, Diagnostic Codes 5010 and 5260 and pursuant to Lichtenfels, 1 Vet. App. at 488.

From January 1, 2012, to June 28, 2015, the Veteran was in receipt of a 30 percent rating for the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The medical treatment records dated during that period show that he had painful, limited motion of the left knee with flexion limited, at its most severe, to 100 degrees and extension limited, at its most severe, to 12 degrees.  In December 2013, the Veteran reported swelling with ambulation, but his extremities were well healed on examination, and he was assessed with total knee arthroplasty and provided pain medications.  Later, he had edema in both knees with restriction in extension and flexion.  Still later, he reported that he was continuing to rehabilitate his knees with biking and conservative measures, including medications and cold packs.  As such, the records show that the Veteran reported some left knee symptoms, such as swelling and pain, but that he was treated with conservative measures.  The records do not show that the Veteran had severe painful motion or weakness in the left knee such that a 60 percent rating was warranted under Diagnostic Code 5055.  Furthermore, rating the Veteran's post-surgical left knee residuals by analogy to Diagnostic Codes 5256, 5261, or 5262 would not result in a rating excess of 30 percent during that period.  Specifically, at its most severe during that period, the Veteran's service-connected left knee disability was manifested in extension limited to 12 degrees and painful flexion limited to 100 degrees.  Such limitations would warrant a 10 percent rating under Diagnostic Code 5261 based on limited extension of 10 degrees or greater, but less than 15 degrees, and a separate 10 percent rating under Diagnostic Codes 5010 and 5260 based on painful, limited flexion that is noncompensable under Diagnostic Code 5260.  Accordingly, the record does not show that a rating in excess of 30 percent was warranted for the service-connected left knee disability during the period from January 1, 2012, to June 28, 2015.

Since June 29, 2015, the Veteran has been in receipt of a 60 percent rating for the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The rating is consistent with the June 29, 2015 VA examiner's opinion that the Veteran's service-connected left knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  It is also consistent with the findings on examination.  Specifically, the Veteran reported pain, fatigue, weakness, and lack of endurance.  On examination, he had left knee flexion to 70 degrees and extension to 40 degrees.  Such symptoms may be considered "severe," such that a 60 percent rating under Diagnostic Code 5055 is warranted.  Diagnostic Code 5055 does not provide for a schedular rating in excess of 60 percent.

Other Rating Considerations

In determining the appropriate ratings for the Veteran's service-connected disabilities of the bilateral knees throughout the relevant rating period, the Board has considered whether the Veteran was entitled to higher or additional ratings under the other criteria for rating disabilities of the knee and leg.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for consideration because the record does not reflect that the Veteran had ankylosis of either knee, impairment of the tibia and fibula associated with the service-connected disabilities of the bilateral knees, or genu recurvatum in either knee at any time during the rating period.  In addition, Diagnostic Code 5257 is not for application because the record does not reflect that the Veteran had recurrent subluxation or lateral instability of either knee at any time during the rating period.  In that regard, although the Veteran reported instability at the February 2010 VA examination, such was not confirmed on examination at that time, nor was it found at the June 2015 VA examination or on examination in the medical treatment records.  Therefore, the Veteran's assertions as to instability are unsupported by the objective medical evidence of record and are not afforded weight.

Diagnostic Codes 5258 and 5259 are not for application because the record does not show that the Veteran had dislocated semilunar cartilage or symptomatic removal of the semilunar cartilage during the rating period.  Furthermore, the symptoms discussed in Diagnostic Codes 5257, 5258, and 5259 are contemplated by the rating criteria for Diagnostic Code 5055.  Therefore, awarding a separate rating under those diagnostic codes would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.

The Board has also considered whether the record shows that the Veteran was entitled to higher ratings based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The May 2008 VA examiner opined that the Veteran would have an additional 20 degrees of limitation in flexion of the bilateral knees following repetitive use.  As discussed above, even with such additional limitation, the Veteran's service-connected disabilities of the bilateral knees do not manifest to a severity more closely approximating that contemplated by the higher rating criteria.  The Veteran also had no additional loss of range of motion following repetitive-use testing at the February 2010 VA examination. Therefore, higher ratings were not warranted even in view of the May 2008 VA examiner's findings and opinions.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

At the June 2015 VA examination, the Veteran reported daily flare-ups that result in additional pain and other symptoms and limit his right knee motion to 40 degrees of flexion and 40 degrees of extension.  In addition, the June 2015 VA examiner opined that the pain, fatigue, weakness, and lack of endurance cause significantly limit in functional ability with repeated use over a period of time, but that such loss could not be described in terms of range of motion.  However, on examination, the Veteran had no additional loss of range of motion following repetitive-use testing at the June 2015 VA examination.  The increases in symptoms reported by the Veteran at the June 2015 VA examination are not reflected in the other medical evidence of record.  Furthermore, his estimates as to the relative increase in his symptoms during the reported flare-ups are unsupported by other evidence of record.  Of the Veteran's estimates, the examiner stated, "This is a section where I am asking the claimant questions.  I cannot promise I will get reasonable results," indicating that the Veteran's estimates were not shared by the examiner, and suggesting that the estimates were not entirely reasonable.  As such, the Board does not afford weight to the Veteran's estimates of his range of motion during flare-ups.  Thus, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use over time such that higher ratings for the service-connected right knee were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings herein provided under Diagnostic Codes 5010, 5055, 5260, and 5261 for the service-connected disabilities of the bilateral knees.  Therefore, higher ratings were not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board has also considered whether the Veteran is entitled to separate ratings for the surgical scars associated with his bilateral knee surgeries.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  There is no indication in the record that the scars were deep, nonlinear, unstable, painful, measured 144 square inches or greater, or caused effects not considered under the rating criteria provided in Diagnostic Codes 7800 to 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the DCs 7800 to 7805 for the surgical scars associated with his right knee surgeries.

The Board has also considered whether referral is warranted for assignment of a greater level of compensation on an extra-schedular basis for the service-connected left and/or right knee disability(ies).  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities of the bilateral knees are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities of the bilateral knees with the established criteria found in the Schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported bilateral knee pain that limits his ability to be active and to walk without a cane and/or knee braces.  On examination, he has demonstrated limited motion and objective signs of pain, fatigue, weakness, and lack of endurance.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, walking, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disabilities have an impact on his employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular ratings.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for the service-connected disabilities of the bilateral knees.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected disabilities of the bilateral knees, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria, as discussed in detail above.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those assigned herein are not warranted for the service-connected disabilities of the bilateral knees.

In that regard, the Board also acknowledges the Veteran's representative's statement that "the fact remains, as proven historically, that there is no improvement as it is just a matter of time before the next radical surgical intervention occurs and the veteran is again returned to the 100% disabled level" and "whether on a schedular basis based on the surrounding records or on an extraschedular basis . . . based on hindsight, we ask that the higher evaluations for the knees be instilled retroactively as allowed by the prevailing case law and statues."  See Correspondence from the Veteran's representative, received in June 2016.  However, in this case, the records do not reflect a level of disability in the right knee from December 17, 2007, to August 5, 2012, or from October 1, 2013, or in the in the left knee from February 1, 2008, to November 10, 2010, or from January 1, 2012, such that higher ratings were warranted, to include on an extra-schedular basis.  In reaching its conclusions, the Board relies on the facts as they are presented in the relevant evidence of record.  The Board acknowledges that the Veteran underwent left knee arthroscopy and total knee arthroplasty of the bilateral knees during the relevant rating period.  However, the Board cannot infer from the mere fact that surgery was eventually required that a higher rating was warranted at any particular time prior to those surgeries, as doing so would be entirely speculative.  As such, the Board does not find the representative's argument persuasive.

In summary, in addition to the ratings already awarded to the Veteran for the relevant rating period, he was entitled to a separate rating of 10 percent, and no higher, for the service-connected right knee disability from December 17, 2007, to August 5, 2012, under Diagnostic Codes 5010 and 5260 on the basis of painful, limited motion of the right knee that was noncompensable under Diagnostic Code 5260.  In addition, the Veteran was entitled to a separate rating of 10 percent, and no higher, for the service-connected left knee disability from February 1, 2008, to November 10, 2010, under Diagnostic Codes 5010 and 5260 on the basis of painful, limited motion of the left knee that was noncompensable under Diagnostic Code 5260.  To the extent that the Veteran seeks ratings for the service-connected disabilities of the bilateral knees higher than or in addition to those previously provided and provided herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to increased ratings for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar, currently rated as 10 percent disabling prior to December 17, 2007; 20 percent disabling from December 17, 2007, to August 5, 2012; 100 percent disabling from August 6, 2012, to September 30, 2013; 30 percent disabling from October 1, 2013, to June 28, 2015; and 60 percent disabling from June 29, 2015, is denied.

Entitlement to a separate rating of 10 percent, and no higher, for status-post right total knee replacement with history of knee surgery with degenerative changes and residual scar on the basis of painful and limited, but noncompensable, flexion of the right knee is granted for the period from December 17, 2007, to August 5, 2012, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for status-post left knee surgery with degenerative changes and residual scars, currently rated as 10 percent disabling prior to December 6, 2007; 100 percent disabling from December 6, 2007, to January 31, 2008; 20 percent disabling from February 1, 2008, to November 10, 2010; 100 percent disabling from November 11, 2010, to December 31, 2011; 30 percent disabling from January 1, 2012, to June 28, 2015; and 60 percent disabling from June 29, 2015, is denied.

Entitlement to a separate rating of 10 percent, and no higher, for status-post left knee surgery with degenerative changes and residual scars on the basis of painful and limited, but noncompensable, flexion of the left knee is granted for the period from February 1, 2008, to November 10, 2010, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service connection for Hypertension

The Veteran asserts that he has hypertension that is proximately due to or chronically aggravated by his service-connected disabilities.  See, e.g., Correspondence from the Veteran's representative, received in June 2016.  Specifically, he has stated that his blood pressure has increased as his pain and other symptoms related to the service-connected disabilities have increased.  The VA treatment records reflect that the Veteran has been diagnosed with hypertension.  The Board finds that the issue must be remanded so that the Veteran may be provided a VA examination to determine whether the Veteran's hypertension is at least as likely as not proximately due to, caused by, or aggravated by the Veteran's service-connected disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability, to include depression, that is proximately due to or chronically aggravated by his service-connected disabilities.  See, e.g., Correspondence from the Veteran's representative, received in June 2016.  Specifically, he asserts that he experiences mental distress and depressive symptoms due to the pain, lack of mobility, and other symptoms caused by his service-connected disabilities.  The VA treatment records reflect that the Veteran has reported depression and other psychiatric symptoms, and that he has been diagnosed with depression.  The Board finds that the issue must be remanded so that the Veteran may be provided a VA examination to determine whether any current diagnosed psychiatric disability is at least as likely as not proximately due to, caused by, or aggravated by his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Increased Rating for Sinusitis

The Veteran was provided an examination as to his service-connected sinusitis in June 2015, approximately one year ago.  In correspondence received in June 2016, the Veteran's representative indicated that the sinusitis has increased in severity since that time.  In light of the representative's assertions, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected sinusitis may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The Board notes that a June 2015 VA examiner indicated that the Veteran has allergic, vasomotor, bacterial, or granulomatous rhinitis and opined, "Rhinitis is part of sinusitis."  The examiner did not specifically state how the rhinitis and the service-connected sinusitis are related.  Therefore, on remand, the examiner should be asked to state whether the Veteran's rhinitis is part and parcel of, proximately due to, caused by, or chronically aggravated by the service-connected sinusitis.  If it is chronically aggravated by the service-connected sinusitis, then the examiner should opine as to the baseline severity of the rhinitis irrespective of the service-connected sinusitis.  Furthermore, the examiner must include in the examination report findings as to the Veteran's rhinitis.


Increased Rating for Status-Post Fracture of the Left Fifth Metatarsal

The Veteran was provided an examination as to his service-connected left foot disability in June 2015, approximately one year ago.  In correspondence received in June 2016, the Veteran's representative indicated that the service-connected left foot disability has increased in severity since that time.  In light of the representative's assertions, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected left foot disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green, 1 Vet. App. at 124; Weggenmann, 5 Vet. App. 281.

Entitlement to a TDIU

The Board finds that the outcome of the Veteran's service connection and increased rating claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issues herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased rating claims must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran did not meet the percentage requirements for a TDIU for at least part of the relevant appeal period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his diagnosed hypertension.  The record and a copy of this Remand must be made available to the examiner and the examiner must note that the record was reviewed.  After review of the record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension, even if currently resolved at the time of the examination, is proximately due to or the result of the Veteran's service-connected disabilities, to include the Veteran's pain and other symptoms associated with his service-connected disabilities, to include the service-connected disabilities of the bilateral knees.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension, even if currently resolved at the time of the examination, is chronically aggravated by the Veteran's service-connected disabilities, to include the Veteran's pain and other symptoms associated with his service-connected disabilities, to include the service-connected disabilities of the bilateral knees.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  The examiner should note that the Veteran was diagnosed with hypertension during the appeal period, and that the opinions requested above must be provided even if the Veteran's hypertension is not present at the time of the examination.  Any opinion given should reflect consideration of the Veteran's assertions that his hypertension is proximately due to, caused by, or aggravated by his service-connected disabilities, to include his observations that his hypertension has worsened as his pain and other symptoms associated with the service-connected disabilities have worsened.

2.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any diagnosed acquired psychiatric disability, to include depression.  The record and a copy of this Remand must be made available to the examiner and the examiner must note that the record was reviewed.  After review of the record, the examiner should address the following:

a.  Provide a diagnosis for any acquired psychiatric disability demonstrated during or in proximity to the appeal period, even if currently resolved at the time of the examination.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities, specifically to include depression, even if currently resolved at the time of the examination, are proximately due to or the result of the Veteran's service-connected disabilities, to include the Veteran's psychiatric symptoms associated with his pain, limited mobility, and other symptoms associated with the service-connected disabilities, to include the service-connected disabilities of the bilateral knees.

c.  If not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities, specifically to include depression, even if currently resolved at the time of the examination, are aggravated by the Veteran's service-connected disabilities, to include the Veteran's psychiatric symptoms associated with his pain, limited mobility, and other symptoms associated with the service-connected disabilities, to include the service-connected disabilities of the bilateral knees.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the Veteran's assertions that he experiences depression and other psychiatric symptoms due to pain and other symptoms caused by his service-connected disabilities.  The examiner should note that the Veteran was diagnosed with depression during the appeal period, and that the opinions requested above must be provided even if the Veteran's depression is not present at the time of the examination.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected sinusitis.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected sinusitis, including, but not limited to, the nature and severity of any allergic or vasomotor rhinitis, bacterial rhinitis, and/or granulomatous rhinitis symptoms that are attributable to the sinusitis.

The examiner should provide an opinion as to whether the Veteran's rhinitis is part and parcel of, proximately due to, caused by, or chronically aggravated by the service-connected sinusitis.  If the examiner determines that the rhinitis is chronically aggravated by the service-connected sinusitis, then the examiner should opine as to the baseline severity of the rhinitis irrespective of the service-connected sinusitis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left foot disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected left foot disability and state the relative severity of the disability using the terms "slight," "mild," "moderate," "moderately severe," and "severe."

A complete rationale for all opinions must be provided.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


